(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Por cuanto, la parte apelada nos pide que desestimemos esta .apelación, siendo uno de los motivos que alega que la apelación es frívola;
Por cuanto, en este pleito se cobra el capital y los inte-reses de una deuda reconocida por la demandada en docu-mento público, según el cual está vencida;
Por cuanto, la demandada aceptó en su contestación algunos hechos de la demanda, negó otros y alegó que el vencimiento de la obligación ha sido prorrogado hasta una fecha posterior a la demanda;
Por cuanto, la demandada no asistió al juicio de este pleito y la corte sentenciadora declaró probados los hechos de la demanda y dictó la sentencia condenatoria apelada;
Por cuanto, los hechos expuestos demuestran que esta *1014apelación es frívola ya que la apelante nada probó contrario a la demanda;
Por ouANno, la apelante nada lia alegado respecto al expresado motivo de desestimación,
Por tanto, desestimamos la presente apelación.